FOURTH DIVISION
                                DOYLE, P. J.,
                           COOMER and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 27, 2020




In the Court of Appeals of Georgia
 A19A2342. ERMERT v. WILDWOOD AT MEADOW GATE
     HOMEOWNERS ASSOCIATION, INC. et al.

      COOMER, Judge.

      This case arises out of a premises liability action. Judy Ermert appeals the trial

court’s order granting summary judgment in favor of Wildwood At Meadow Gate

Homeowners Association, Inc., (“Wildwood”) and Heritage Property Management

Services, Inc., (“Heritage”), (collectively, the “HOA”). Ermert contends the trial court

erred in granting the HOA’s motion for summary judgment because genuine issues

of fact exist regarding the HOA’s negligence. Ermert also contends the trial court

erred by concluding that the alleged static defect that caused Ermert’s injury could not

have been found by an ordinary inspection, and by concluding that in order to find
the static defect, “one had to step in it, or scrounge around the grass.” For the

following reasons, we affirm.

      We apply a de novo standard of review to an appeal from a grant of
      summary judgment and view the evidence, and all reasonable
      conclusions and inferences drawn from it, in the light most favorable to
      the nonmovant. A defendant may obtain summary judgment by showing
      an absence of evidence supporting at least one essential element of the
      plaintiff’s claim.


Donastorg v. Rainbow USA, Inc., 342 Ga. App. 215, 215 (802 SE2d 425) (2017)

(citation omitted).

      So viewed, the record shows that Wildwood owns property with certain grassy

common areas in Gwinnett County that Heritage manages and Precision Maintenance

Group, LLC (“Precision”)1 maintains. On the morning of September 2, 2016, Ermert

was walking in one of the common areas near a pond when she stepped in a hole in

the grass that caused her to fall and fracture her foot. On September 19, 2016, then-

Wildwood president Floyd Neal emailed Heritage’s property manager, Rhonda

Beasley, regarding a conversation he had with Ermert’s son about Ermert’s fall and


      1
         Precision was added to the lawsuit after Ermert initially filed the action giving
rise to this appeal. Precision filed a separate motion for summary judgment, which the
trial court granted. However, Precision is not a party to this appeal.

                                            2
subsequent injuries. In the email, Neal explains that he was contacted on September

17, 2016 by Ermert’s son who told him that his mother stepped in a hole and broke

her ankle while walking by the pond in the common area. Ermert’s son claimed that

Ermert underwent two surgeries to repair the damage caused by the fall and would

have to spend some time in a rehabilitation facility. Ermert’s son requested that

Wildwood pay Ermert’s out-of-pocket expenses related to her injuries and treatment.

      In the email, Neal explained that there were no facts or evidence to support

Ermert’s claim. He went on to state that on September 17, 2016, at approximately

3:00 p.m., he went to the area where Ermert’s son said his mother stepped into the

hole and took several photographs. Neal’s pictures did not reveal any holes in the area

that met the description provided by Ermert’s son. Neal did locate one hole that he

speculated could have possibly caused the injuries to Ermert’s ankle, but it was not

located in the area where Ermert’s son alleged the fall took place.

      Ermert filed a complaint in April 2017 against HOA seeking damages for her

injuries, medical expenses, and pain and suffering. Ermert moved the trial court to

add Precision as a party to the lawsuit and amended her complaint. HOA later filed

a motion for summary judgment, which the trial court granted, following a hearing.



                                          3
      In its order granting HOA’s motion of summary judgment, the trial court found

no evidence in the record that HOA had actual or constructive knowledge of any hole

in the area where Ermert fell, and the HOA’s duty to Ermert, an invitee,2 was to

exercise ordinary care to protect against any unreasonable risks. The trial court

further found there was no evidence in the record to suggest that any normal and

reasonable inspection of the property would have revealed the hole because in order

to find the hole “one had to step in it, or scrounge around the grass.” Accordingly, the

trial court concluded there was no genuine fact issue for the jury to decide. This

appeal followed.

             With regard to premises-liability cases, in Georgia, a proprietor
      has a statutory duty to exercise ordinary care to keep its premises safe,
      which includes inspecting the premises to discover possible dangerous
      conditions of which the proprietor does not have actual knowledge, and
      taking reasonable precautions to protect invitees from dangers
      foreseeable from the arrangement or use of the premises. Nevertheless,
      proof that an invitee tripped or fell, without more, does not establish
      liability on the part of the property owner or occupier. Rather, in order
      for a plaintiff to recover damages for injuries sustained in a slip-and-fall
      action, an invitee must prove (1) that the defendant had actual or
      constructive knowledge of the hazard; and (2) that the plaintiff lacked

      2
      Ermert does not challenge the trial court’s conclusion that she was an invitee
of HOA.

                                           4
      knowledge of the hazard despite the exercise of ordinary care due to
      actions or conditions within the control of the owner/occupier. A
      plaintiff’s evidentiary burden of proof concerning the second prong of
      this test is not, however, shouldered until the defendant first establishes
      negligence on the part of the plaintiff.


Berni v. Cousins Properties, Inc., 316 Ga. App. 502, 504-505 (729 SE2d 617) (2012)

(citations, punctuation, and footnotes omitted). With these guiding principles in mind,

we now consider Ermert’s claims of error.

      Ermert contends the trial court erred by concluding there were no genuine fact

issues regarding HOA’s negligence. More specifically, Ermert contends HOA was

negligent in failing to properly exercise their duty to invitees to conduct a reasonable

inspection of its common area, and had they done so, the hole causing Ermert’s

injuries would have been discovered. We disagree with Ermert’s contention.

      As an initial matter, the evidence does not reflect, and Ermert does not argue,

that HOA had actual knowledge of a hole in the grassy common area where Ermert

alleges she fell. Thus, to avoid summary judgment, Ermert had to demonstrate that

HOA had constructive knowledge of the hole and should have known of the

hazardous condition. “Constructive knowledge can be shown by evidence that a

proprietor’s failure to discover the hazard resulted from its failure to exercise

                                           5
reasonable care in inspecting the premises.” Witt v. Ben Carter Properties, LLC, 303
Ga. App. 107, 110 (692 SE2d 749) (2010). “[T]he evidence must show that the

hazardous condition existed on the premises for a sufficient period of time such that

[HOA] should have discovered and removed the hazard.” Id. (citation omitted). With

regard to the scope of HOA’s inspection, “the law requires only the exercise of

ordinary care, not extraordinary care.” Hansen v. Cooper, 253 Ga. App. 533, 536 (559

SE2d 740) (2002).

      Here, Ermert contends that after being notified of the hole following her fall,

HOA discovered an impression in the ground, and that had HOA taken reasonable

precautions to inspect the conditions of the subject area, the hazardous condition that

resulted in her injury could have been discovered. Ermert’s argument is unavailing

because nothing in the record suggests that HOA failed to reasonably inspect the

property for potential hazardous conditions or should have anticipated hazards in a

grassy common area that is well-maintained and regularly inspected.

      At her deposition, Ermert stated that she traversed the area where she fell

around three times a month and the last time she had been in that area prior to the fall

was approximately two or three weeks before. Ermert testified that she had never seen

the hole prior to the fall, did not see the hole at the time she fell, and was not aware

                                           6
of any other incidents in the area prior to her fall. Ermert had witnessed several

children playing in the area where she fell, but had no knowledge of anyone ever

complaining of holes in the area. Nine months after her deposition, and 25 months

after her fall, Ermert filed an affidavit in which she stated that at the time of her

deposition she could not recall the location of her fall, but that after reviewing

photographs taken by her grandson and those taken by Finch, the hole Finch

discovered during his initial inspection of the common area, which he described as

being the type of hole that could have caused Ermert’s injury, was the hole in which

stepped into and fell.

      Representatives for Wildwood and Heritage testified at their respective

depositions that there had been no complaints of prior incidences of falls, trips, or

hazardous conditions near the common area where Ermert fell. Inspections of the

ground of the common area were done a few times a year by Heritage, and during the

relevant period, no complaints or reports were ever made regarding the conditions of

those areas. Floyd Neal also testified at his deposition that he had personally walked

the area where Ermert fell both before and after the incident and had never seen any

area that needed to be remedied in terms of trip hazards or any other hazard that could

cause an ankle break. The record also reflects that Precision mowed the grass in the

                                          7
common area where Ermert fell the day prior to her fall, and there had been no reports

of a hole in the area prior to the incident.

      This Court has repeatedly affirmed summary judgment in favor of land-owners

and occupiers where invitees stepped into small concealed holes in well-maintained,

regularly inspected grassy areas. See Witt, 303 Ga. App. at 112; Thomas v. Deason,

289 Ga. App. 753, 756 (658 SE2d 165) (2008) (summary judgment warranted where

plaintiff fails to show either actual or constructive knowledge of alleged hazard);

James v. Vineville Christian Towers, Inc., 256 Ga. App. 72, 75 (567 SE2d 712)

(2002) (finding the law does not impose absolute liability for defective conditions

where there is no evidence property owner had constructive knowledge of the hole);

Armenise v. Adventist Health System/Sunbelt, Inc., 219 Ga. App. 591, 594 (466 SE2d

58) (1995) (property owner not liable where hazard was not discoverable despite the

exercise of ordinary care in inspecting the premises). Compare Lawless v. Sasnett,

200 Ga. App. 398, 399 (408 SE2d 432) (1991) (jury question where the size of the

hole and tall grass could be inferred by a jury as a failure to exercise reasonable care

in inspecting the premises).

      It is well established that “[i]If the owner has no actual or constructive

knowledge of the hazard, summary judgment in its favor would be appropriate,

                                               8
because the invitee would not be able to establish that the owner had knowledge of

the hazard superior to that of the invitee.” Drew v. Istar Financial, Inc., 291 Ga. App.
323, 325 (661 SE2d 686) (2008).

      [Where] there was no actual knowledge of the alleged dangerous and
      unsafe condition, and there is nothing in the record to show or indicate
      the propriety or necessity of making an inspection to ascertain the
      possible or probable existence of any defect, such as that other people
      had tripped or fallen in the same area, ordinary diligence did not as a
      matter of law, under the facts as shown, require an inspection sufficient
      to reveal the defect where the defendants had no reason to think such an
      inspection was necessary.


Sisson v. Elliott, 278 Ga. App. 156, 159 (2) (628 SE2d 232) (2006). Here, Ermert

failed to demonstrate that HOA had either actual or constructive knowledge of the

alleged defect or any indication that a more thorough inspection of the common area

was needed to ameliorate the conditions of the common area. While HOA had a duty

to reasonably inspect the grassy common areas, they were under no obligation to

conduct an inspection to disclose every latent defect. Thus, we find no error in the

trial court’s grant of summary judgment.

       Judgment affirmed. Doyle, P. J., and Markle, J., concur.




                                           9